ORDER
Considering the Petition for Transfer to Disability Inactive Status filed by respondent, Pamela Viney Mathews, and the findings and recommendation of the hearing committee,
IT IS ORDERED that Pamela Viney Mathews, Louisiana Bar Roll number 20942, be and she hereby is transferred to disability inactive status, pursuant to Supreme Court Rule XIX, § 22(C).
Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately.
/s/ Jeannette T. Knoll Justice, Supreme Court of Louisiana